
	
		I
		111th CONGRESS
		1st Session
		H. R. 2831
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2009
			Mrs. Dahlkemper (for
			 herself, Mr. Lance,
			 Mr. Brady of Pennsylvania,
			 Mr. Connolly of Virginia,
			 Mr. Dent, Mr. Scott of Virginia,
			 Mr. Himes, and
			 Mr. Sires) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Employee Retirement Income Security Act of
		  1974 and the Public Health Service Act to require the option of extension of
		  dependent coverage for unmarried, uninsured children under 30 years of age
		  under group health plans and under group and individual health insurance
		  coverage.
	
	
		1.Short titleThis Act may be cited as the
			 Young Adult Healthcare Coverage Act of
			 2009.
		2.Requiring the option
			 of extension of dependent coverage for certain unmarried, uninsured young
			 adults
			(a)Under group
			 health plans
				(1)Employee
			 Retirement Income Security Act of 1974 amendments
					(A)In
			 generalThe Employee
			 Retirement Income Security Act of 1974 is amended by inserting after section
			 703 the following new section:
						
							704.Requiring the
				option of extension of dependent coverage for certain unmarried, uninsured
				young adults
								(a)In
				generalA group health plan
				and a health insurance issuer offering health insurance coverage in connection
				with a group health plan that provides coverage for dependent children shall
				make available such coverage, at the option of the participant involved, for
				one or more qualified children (as defined in subsection (b)) of the
				participant.
								(b)Qualified child
				definedIn this section, the term qualified child
				means, with respect to a participant in a group health plan or group health
				insurance coverage, an individual who (but for age) would be treated as a
				dependent child of the participant under such plan or coverage and who—
									(1)is under 30 years
				of age;
									(2)is not married;
									(3)has no
				dependents;
									(4)is a citizen or
				national of the United States; and
									(5)is not provided
				coverage as a participant, beneficiary, or enrollee (other than under this
				section) under any other creditable coverage (as defined in section
				701(c)(1)).
									(c)PremiumsNothing
				in this section shall be construed as preventing a group health plan or health
				insurance issuer with respect to group health insurance coverage from
				increasing the premiums otherwise required for coverage provided under this
				section.
								.
					(B)Clerical
			 amendmentThe table of contents of such Act is amended by
			 inserting after the item relating to section 703 the following new item:
						
							
								704. Requiring the option of extension of
				dependent coverage for certain unmarried young
				adults.
							
							.
					(2)PHSATitle
			 XXVII of the Public Health Service Act is amended by inserting after section
			 2702 the following new section:
					
						2703.Requiring the
				option of extension of dependent coverage for certain unmarried, uninsured
				young adultsThe provisions of
				section 704 of the Employee Retirement Income Security Act of 1974 shall apply
				to health insurance coverage offered by a health insurance issuer in the
				individual market in the same manner as they apply to health insurance coverage
				offered by a health insurance issuer in connection with a group health plan in
				the small or large group
				market.
						.
				(b)Individual
			 health insurance coverageTitle XXVII of the Public Health
			 Service Act is amended by inserting after section 2745 the following new
			 section:
				
					2746.Requiring the
				option of extension of dependent coverage for certain unmarried young
				adultsThe provisions of
				section 2703 shall apply to health insurance coverage offered by a health
				insurance issuer in the individual market in the same manner as they apply to
				health insurance coverage offered by a health insurance issuer in connection
				with a group health plan in the small or large group
				market.
					.
			(c)Effective
			 dates
				(1)Group health
			 plans
					(A)In
			 generalThe amendments made by subsection (a) shall apply to
			 group health plans for plan years beginning on or after the date that is 90
			 days after the date of enactment of this Act.
					(B)Special rule for
			 collective bargaining agreementsIn the case of a group health
			 plan maintained pursuant to 1 or more collective bargaining agreements between
			 employee representatives and 1 or more employers, any plan amendment made
			 pursuant to a collective bargaining agreement relating to the plan which amends
			 the plan solely to conform to any requirement added by an amendment made by
			 subsection (a) shall not be treated as a termination of such collective
			 bargaining agreement.
					(2)Individual health
			 insurance coverageSection
			 2746 of the Public Health Service Act, as inserted by subsection (b), shall
			 apply with respect to health insurance coverage offered, sold, issued, renewed,
			 in effect, or operated in the individual market after the first day of the
			 first month that begins more than 90 days after the date of the enactment of
			 this Act.
				
